Case 18-33560   Doc 27   Filed 06/14/19 Entered 06/14/19 10:07:24   Desc Main
                           Document     Page 1 of 4
Case 18-33560   Doc 27   Filed 06/14/19 Entered 06/14/19 10:07:24   Desc Main
                           Document     Page 2 of 4
Case 18-33560   Doc 27   Filed 06/14/19 Entered 06/14/19 10:07:24   Desc Main
                           Document     Page 3 of 4
Case 18-33560   Doc 27   Filed 06/14/19 Entered 06/14/19 10:07:24   Desc Main
                           Document     Page 4 of 4
